IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ABC DORAL TRADE CORP., A              NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA CORPORATION,                  FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-3937
v.

FOX ON TIME INVESTMENT,
LLC,

      Appellee.

_____________________________/

Opinion filed March 9, 2015.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Eric C. Roberson, of Eric C. Roberson, P.A., Jacksonville, for Appellant.

David S. Wainer, I I I, Jacksonville Beach, and Diane G. Cassaro, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, MARSTILLER and SWANSON, JJ., CONCUR.